Citation Nr: 1715673	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis.

2.  Entitlement to service connection for heat sensitivity, claimed as the residuals of heat stroke.

3.  Entitlement to service connection for memory loss, claimed as the residuals of heat stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board remanded the appeal for additional development.  The case has since returned to the Board.

As will be discussed below, the Board has recharacterized the issue on appeal from the residuals of heat stroke to more accurately reflect his contentions.  

The issue of entitlement to service connection for memory loss, claimed as the residuals of heat stroke, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's headaches are caused by his service-connected sinusitis.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has heat sensitivity as a residual of an in-service heat stroke.







CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches, as secondary to service-connected sinusitis, are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for heat sensitivity are met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by, or proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).
II.  Factual Background

In his March 2009 claim, the Veteran essentially contends that he suffers from heat sensitivity, memory loss, and headaches as residual effects from a heat stroke suffered in service.  

The Veteran's September 1990 entrance examination is negative for any reports of headaches or heat sensitivity prior to service.

According to December 1991 service treatment records, the Veteran suffered a heat stroke during an eight-mile run.  He was taken to the hospital with a 108 degree fever.  He remained in the hospital for six days.  The doctors felt that the Veteran sustained, most likely, a loss of consciousness and a heat stroke injury with subsequent rhabdomyolysis secondary, probably, to some volume depletion and prior alcohol use, probably with some predisposition being idiopathic.  No sequelae were noted in service, and the Veteran's August 1994 exit examination was normal.

Service personnel records show that he Veteran joined the Individual Ready Reserve in February 1998.  These records show that on June 25, 1998, the Veteran was found to be physically qualified for active duty for training (ACDUTRA).  The Veteran's history of heat stroke was noted.  On June 29, 1998, the Veteran became nauseated and vomited twice after finishing a six-mile patrol with web gear in the high desert, where the temperature was in the upper 90s.  The Veteran's blood pressure was low, his skin was warm and dry, and he complained of headaches.  He received medical treatment at base camp.  The Board notes that there is no further information on this incident in the record as one or more pages of the report are  unavailable. 

According to June/July 2004 private treatment records from the Veteran's former employer, the plant nurse noted the Veteran's history of heat stroke along with her conversation with a doctor who advised that because the Veteran had a heat stroke in the past, he is more susceptible to having another heat related illness.  Work restrictions were put in place to keep the Veteran from extremely hot environments.

March 2006 private treatment records show a diagnosis of sinusitis.  June 2006 records show that the Veteran reported to the emergency room after suffering "the worst headache he has ever had."  He vomited six to eight times and complained of light sensitivity.  He told the doctor that he was out fishing at 4 am and he felt he may have gotten overheated or just not drank enough fluids in the last 24 hours.  The impression was acute headache.

According to a July 2009 VA examination report, the Veteran was diagnosed with "headaches (which could be from chronic rhinitis), heat sensitivity and memory loss secondary to heat stroke."  The examiner also opined that she could not resolve the issue of whether the Veteran's residuals of a heat stroke were as likely as not related to his service as the majority of his heat stroke resolved without residual.  The examiner cited Con's Therapy 2008, which did not list residuals of heat stroke "other than those who experienced severe residuals at the time of the incident not later in time and states that the majority resolve in 48 hours with only 20% with CNS symptoms."  

In August 2010, the Veteran submitted into evidence medical literature to support his claims.  These articles include:  Josue Romero, Neuropsychological Sequelae of Heat Stroke, Military Medicine (June 2000); James Glazer, Management of Heatstroke and Heat Exhaustion, American Family Physician, 2133-2140 (June 2005);  Headache from Heat Stroke, Home Medical Library (May 14, 2009).

In September 2011, the RO granted service connection for chronic sinusitis with rhinitis.

June 2014 treatment records from JVCHC show that the Veteran was seen for a heat stroke consult.  The doctor ran tests on the Veteran.  He noted that he discussed with the Veteran his history of heat stroke at length and opined that the Veteran is more likely to have temperature regulation problems because of this history.

According to the July 2014 VA examination report, the examiner opined that the Veteran's headaches are less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that the majority of the Veteran's heat stroke resolved without residual and that the Veteran "even stated at times there were no headache residuals 'just to get out of military.'"  The examiner also wrote that he could not answer whether the Veteran's complaints of headaches and heat susceptibility are related to his 1991 heat stroke without resort to mere speculation as the Veteran continued with service and has held employment without problems.  The examiner conceded that the Veteran's sensitivity to heat is understandable and relevant, but that Con's Therapy 2008 did not list residuals of heat stroke other than those who experienced severe residuals at the time of the incident, not later in time, and states that the majority resolve in 48 hours with only 20% with CNS symptoms-those would, however, have been apparent at the time of the incident not later.

In September 2014, VA obtained another medical opinion.  In his review of the claims file, the examiner could not find the December 1991 service treatment records regarding the Veteran's hospitalization for heat stroke.  The examiner does note the June 1998 incident.  In his review, he found that the Veteran's August 1994 exit examination was normal and without complaints, signs and/or symptoms of memory loss, headaches, chronic sinusitis with rhinitis, and/or heat sensitivity.  Furthermore, the active duty record was silent for complaints, diagnose, treatment and/or events associated with heat sensitivity, chronic headaches and memory loss.  He opined that it is less likely than not that the Veteran's claimed heat stroke residuals, to include headaches, heat sensitivity and memory loss were related to active duty.  The examiner stressed great concern about his inability to locate a specific active duty progress note directly pertaining to a December 1991 hospitalization and diagnoses of heatstroke and rhabdomyolysis that was noted in the service treatment records.  "Therefore, it would be mere speculation to comment on this medical record."

Regarding headaches, the examiner opined that it is as least as likely as not that the Veteran's claimed headaches were related to and aggravated by his chronic sinusitis with rhinitis, and less likely as not residuals of heatstroke or permanently aggravated by service connected disability.  He also opined that it was as least likely as not that the Veteran's heat sensitivity is a subjective symptom that could relate to exposure to elevated ambient temperatures and his past medical history of heat stroke and/or exhaustion.  

III.  Analysis

The competent and probative evidence supports the Veteran's claims for service connection for headaches and heat sensitivity.  

Headaches

The Veteran's ACDUTRA and post-service treatment records show that the Veteran has a present headaches disability that started as early as 1998.  Although the Veteran's August 1994 exit examination is silent for complaints, diagnoses, or treatment of headaches, the Veteran did tell the July 2014 VA examiner that he denied residuals of headaches just so as not to delay his separation from the military.  

Importantly, the September 2014 examiner opined that it was at least as likely as not that the Veteran's headaches were related to or aggravated by his service-connected sinusitis.  The Board finds this opinion probative and ultimately persuasive because it is based on a review of the relevant medical evidence of record.

Therefore, service connection for headaches, to include as secondary to service-connected sinusitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310. 

Heat Sensitivity

The evidence establishes that the Veteran has a present heat sensitivity disability.  The June 1998 record of nausea, vomiting and headaches after marching in the high desert is evidence of heat sensitivity.  Further, the Veteran's employer placed restrictions on the Veteran's assignments to ensure he was not exposed to extreme temperatures.  The Veteran's June 2006 trip to the emergency room was, in the Veteran's opinion, the result of being overheated or dehydrated.  
The evidence further shows that heat sensitivity is related to service as the Veteran suffered a serious heat stroke in December 1991 that resulted in a six-day hospital stay.  Specifically, as noted in the 2004 private treatment records, the doctor consulted by the plant nurse opined that the Veteran's history of heat stroke made him more susceptible to heat-related illness.  The doctor from the June 2014 heat stroke consult advised the Veteran that he is more likely to have temperature regulation problems because of his history.  The September 2014 examiner opined that it is as least as likely as not that the Veteran's claimed heat sensitivity is a subjective symptom that could relate to exposure to elevated ambient temperatures and his past medical history of heat stroke and/or exhaustion.  Thus, the evidence is sufficient to support his claim.

Therefore, service connection for heat sensitivity, claimed as the residuals of heat stroke, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis, is granted.

Entitlement to service connection for heat sensitivity, claimed as the residuals of heat stroke, is granted.


REMAND

Before a decision can be reached on the Veteran's claim for service connection for memory loss, claimed as the residuals of heat stroke, as a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserted in his March 2009 claim that one of the residuals he suffers from the December 1991 heat stroke is memory loss.  In August 2010, the Veteran submitted medical literature to support his claim, including:  Josue Romero, Neuropsychological Sequelae of Heat Stroke, Military Medicine, June 2000; James Glazer, Management of Heatstroke and Heat Exhaustion, American Family Physician, 2133-2140, June 2005;  Headache from Heat Stroke, Home Medical Library, May 14, 2009.

As the Veteran correctly points out in his October 2011 VA Form 9 Appeal, heat sensitivity and memory loss are two very different disabilities-one physical and one mental, and while the Veteran has received several physical examinations in association with his service connection claims, he has yet to be afforded a cognitive/mental health examination to properly determine the nature and etiology of his claimed memory loss.  Therefore, the RO should afford the Veteran a new VA examination to be conducted by an appropriate medical professional, and to have that examiner opine as to whether the Veteran has memory loss, and if so, whether memory loss was incurred in or aggravated by service, or proximately caused or aggravated by a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, obtain all outstanding VA treatment records since September 2014.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified per 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the precise nature and etiology of his claimed memory loss.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination of the Veteran.  

The examiner should confirm whether the Veteran has memory loss and determine:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the claimed memory loss had its onset during service or is otherwise related to active service, to include as a result of his December 1991 heat stroke.

b)  Whether it is at least as likely as not (50 percent or greater probability) that the claimed memory loss is proximately (1) caused by or permanently (2) worsened beyond its natural progression (aggravated) by a service-connected disability.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Attention is invited to the medical literature submitted by the Veteran, including: Josue Romero, Neuropsychological Sequelae of Heat Stroke, Military Medicine, June 2000; James Glazer, Management of Heatstroke and Heat Exhaustion, American Family Physician, 2133-2140, June 2005; Headache from Heat Stroke, Home Medical Library, May 14, 2009.

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3.  Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


